Title: To Benjamin Franklin, John Fothergill, and David Barclay from a Committee of the Managers of the Pennsylvania Hospital, 3 May 1771: résumé
From: Managers of the Pennsylvania Hospital
To: Franklin, Benjamin,Fothergill, John,Barclay, David Junior


<Philadelphia, May 3, 1771. When the managers learned from Fothergill that the money allotted to the Hospital from the unclaimed shares of the Pennsylvania Land Company is payable as soon as attorneys are authorized to receive it, they convened a meeting of the contributors on April 30 last, which passed a resolution empowering them to issue a letter of attorney to Franklin, Fothergill, and Barclay. They have done so, carefully following the draft that Fothergill sent, so as to be sure of conforming precisely to the requirements of the Bank. The letter, which is enclosed together with a copy of the resolution, has been witnessed by John Allen, Capt. Nathaniel Falconer, and one of his seamen, who will be ready to attest to it. The documents are in a small box sent in care of Allen, who has been asked to deliver it to Barclay. The new managers, to be chosen at the annual election a few days hence, will inform them what should be done about selling the stock and transferring the funds. Signed by Israel and James Pemberton, John Reynell, Thomas Wharton, and Samuel Rhoads.>
